DETAILED ACTION
Allowable Subject Matter
Claims 1-2 and 4-18 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance:
 	The Applicants timely electronically filed a Terminal Disclaimer, on 04/15/2021, to overcome the double patenting rejection of claims 1-2, 4-10 and 13-18 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,298,753 in compliance with 37 CFR 1.321 and the Terminal Disclaimer was approved. Said double patenting rejections were raised in the previous Final Office Action mailed 02/10/2021.  Therefore, claims 1-2 and 4-18 are allowed with the reasons set forth above
	The prior art of record, singly or in combination, failed to clearly teach or fairly such suggest a combination of the features or logical steps of a method performed on a hearing assisted user’s communication device including a display screen for maintaining contact information, particular bold and underlined portions, as recited in and connected to each of the amended independent claims 1, 8 and 13, based on the Applicants’ remarks, filed on 04/15/2021, wherein the amended independent claims 1, 8 and 13 are repeatedly stated as followings:
	1.   A method for maintaining contact information in an assisted user's communication device where the assisted user is hearing impaired, the method including the steps of:

receiving an assisted user selection indication via a proxy device specifying the first assisted user for which contact information is to be modified;
receiving modifications to first assisted user's contact information via the proxy device; 
presenting a sync selection to the assisted user via the assisted user's communication device indicating that updated data is pending; 
receiving an indication via the assisted user's communication device confirming a desire to update the assisted user's contact information; and 
upon receiving the indication, updating the assisted user's contact information.

8.   A hearing assisted user's communication device including a display screen, the communication device programmed to perform the steps of: 
receiving a sync request from a proxy device indicating that contact information updated by a proxy is available for syncing; 
presenting a sync option on a display screen for a first duration of time for selection by the assisted user; 
starting a timer to time out a sync confirmation period; 
monitoring for selection of the sync option; 
upon selection of the sync option, receiving updated contact information for the assisted user; 

upon the timer timing out, removing the sync option form the display screen.

13.   A method for maintaining contact information in an assisted user's communication device where the assisted user is hearing impaired, the method including the steps of: 
enabling a proxy device to be used to specify modifications to an assisted user's contact information; 
presenting a sync option to the assisted user via the assisted user's communication device indicating that updated data is pending, the sync option presented to the assisted user for a finite sync duration; 
receiving a selection of the sync option confirming a desire to update the assisted user's contact information within the finite sync duration; and 
upon receiving the indication within the finite sync duration, updating the assisted user's contact information.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: April 2021